Citation Nr: 0409723	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral ear disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from January 1952 to 
December 1953.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.   

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is required 
to make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)) (2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 
C.F.R. § 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4).  

The veteran's service medical records are unavailable and are 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  In the case of any veteran who has engaged 
in combat with the enemy in active service during a period of war, 
campaign, or expedition, satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated by such service 
will be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  The law does not, however, create a 
presumption of service connection, but eases the combat veteran's 
burden of demonstrating the occurrence of some in-service incident 
to which the current disability may be connected.  See Collettev. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Thus, service 
connection remains a question that must be decided based on all of 
the evidence in the individual case.  Smith v. Derwinski, 2 Vet. 
App. 137 (1992). 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during service.  38 
U.S.C.A. § 1110, 1131 (West 2002).  Certain diseases, including 
sensorineural hearing loss, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one year 
after the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Service connection may be granted on the basis of a post-service 
initial diagnosis of hearing loss, where the medical evidence 
relates the current condition to service.  See 38 C.F.R. § 
3.303(d) (2000); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The veteran asserts that he developed a bilateral ear disorder, 
including balance problems, vertigo, and hearing loss, as a result 
of combat.  In addition, the evidence includes a statement of the 
veteran's spouse who attested to the veteran complaining about 
decreased hearing shortly after he separated from service.  The 
record reflects that the veteran served during the Korean War 
Theatre of Operations and that his awards and decorations include 
the Combat Infantry Badge, which is a decoration indicative of 
combat with the enemy.  

Private and VA medical records show that the veteran has been seen 
and treated for vertigo and dizziness.  The report of a VA 
audiological report dated in March 1999 resulted in a diagnosis of 
mild to moderate sensorineural hearing loss from 1500 to 4000 
Hertz (Hz) and a reduced word recognition score of 92 percent in 
the right ear and mild to moderate sensorineural hearing loss from 
2000 to 4000 Hz and reduced a word recognition score of 88 percent 
in the left ear.  These findings are indicative impaired hearing 
for VA purposes.  38 C.F.R. § 3.385 (2003).  A private audiology 
report dated in December 2000 shows that the veteran's noise 
exposure includes 2 years in the service and 27 years on the 
police force.  38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board is of the view that a VA 
examination is warranted to determine the nature and etiology of 
the veteran's bilateral ear disorder.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is remanded to the RO for the following:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the 
notification requirements and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003); Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should accord the veteran the appropriate VA 
examination to determine the nature and etiology any bilateral ear 
disorder, including bilateral hearing loss and vertigo.  The 
entire claims folder, to include a complete copy of this REMAND 
should be available to and be reviewed by the examiner.  All 
clinical findings should be reported in detail.  The examiner 
should response to whether is it more likely than not (i.e., 
probability greater than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely than not (i.e., 
probability less than 50 percent) that any bilateral ear 
disorders, including bilateral hearing loss, vertigo, and 
dizziness was caused by acoustic trauma in service.  The examiner 
should also consider the veteran's exposure to any acoustic trauma 
during the veteran's post service occupation on the police force.  

3.  Thereafter, the RO should review the claims folder to ensure 
that the foregoing requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Then, the RO should readjudicate the issue on appeal.  

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of the 
case, which reflects RO consideration of all additional evidence, 
and the opportunity to respond. Thereafter, the case should be 
returned to the Board for further appellate review. The purpose of 
this REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law. The Board intimates no 
opinion, either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





